United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MICHAEL E. DEBAKEY VA MEDICAL
CENTER, Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0441
Issued: August 19, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On December 19, 2019 appellant filed a timely appeal from a December 6, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0441.
On December 28, 2018 appellant, then a 65-year-old medical technician, filed a traumatic
injury claim (Form CA-1) alleging that on that date she injured her back, left shoulder, left eye,
head, and both legs when she fell over a dolly in the cafeteria hallway while in the performance of
duty. She stopped work on December 28, 2018 and did not return. Appellant received
continuation of pay (COP) from December 31, 2018 to January 14, 2019. On March 11, 2019
OWCP accepted appellant’s claim for a strain of an unspecified muscle, fascia, and tendon at the
shoulder and upper arm level in the left arm; contusion of the left knee; contusion of the right knee;
strain of muscle, fascia, and tendon of the lower back; other injuries of the left eye and orbit; and
other specified injuries in the head.
On April 3, 2019 appellant filed a wage-loss compensation claim (Form CA-7) for total
disability from March 30 through May 6, 2019. On the reverse side of the claim form, the
employing establishment indicated that appellant was placed off of work by her attending
physician due to her December 28, 2018 employment-related injury.

In a development letter dated April 16, 2019, OWCP requested that appellant submit
additional evidence in support of her claim for total disability compensation, including a medical
report explaining how her employment-related condition worsened such that she was no longer
able to perform the duties of her position when she stopped working on March 30, 2019. It
afforded her 30 days to respond.
Appellant submitted medical evidence on April 29, 2019, including medical reports dated
April 2 to 11, 2019 indicating that she was treated by Dr. Shahram Shakeri, a chiropractor, and An
Suhyun, a nurse practitioner.
On June 27, 2019 OWCP denied appellant’s wage-loss compensation claim finding that
the evidence of record was insufficient to establish total disability from work for the period
March 30 through May 6, 2019 causally related to the accepted employment injury. It indicated
that it had not received any medical evidence following receipt of the Form CA-7.
On November 20, 2019 appellant requested reconsideration and submitted additional
evidence.
By decision dated December 6, 2019, OWCP denied modification of its June 27, 2019
decision. In its decision it indicated that aside from three duty status reports (Form CA-17) and
work capacity evaluation (Form OWCP-5) reports dated March 27, April 1 and 2, and May 7,
2019, respectively, medical evidence for the period March 30 to May 6, 2019 was not received.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In the case of William A. Couch,1 the Board held that when adjudicating a claim OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In its December 6, 2019 decision, OWCP indicated that aside from the three reports it had
previously noted, medical evidence from March 30 to May 6, 2019 had not been received in
support of the wage-loss compensation claim. However, appellant submitted medical reports dated
April 2 to 11, 2019 indicating that she was treated by Dr. Shakeri and Ms. Suhyun, which were
received by OWCP on April 29, 2019.
It is crucial that OWCP address all relevant evidence received prior to the issuance of its
final decision, as the Board’s decisions are final with regard to the subject matter appealed.2 The
Board finds that this case is not in posture for decision, as OWCP did not address the above-noted
evidence in its December 6, 2019 decision.3 On remand, following such further development as
deemed necessary, OWCP shall review all evidence of record and shall issue a de novo decision.

1

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

2

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, id.
3

See V.C., Docket No. 16-0694 (issued August 19, 2016).

2

IT IS HEREBY ORDERED THAT the December 6, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: August 19, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

